Exhibit 10.22

CREDIT CARD ACCOUNT PURCHASE AGREEMENT

            This Credit Card Account Purchase Agreement ("Agreement") is made as
of this 5th day of December, 2008 (the "Effective Date"), by and between U.S.
Bank National Association ND, d/b/a Elan Financial Services, a national bank
with its main office located at 4325 17th Ave. SW, Fargo, North Dakota 58103
("Purchaser"), and Bar Harbor Bank & Trust, a Maine financial institution with
its corporate offices located at 82 Main Street, Bar Harbor, ME 04609
("Seller").

RECITALS

            WHEREAS, Seller is the issuer of MasterCard- or Visa-branded credit
card accounts; and

            WHEREAS, Seller desires to sell and transfer and Purchaser desires
to purchase the Accounts (as defined below) on November 30, 2008 (the "Closing
Date") as well as all Account balances owed by Cardholders (as defined below) on
such Accounts; and

            WHEREAS, Purchaser desires to convert the Seller’s Accounts and
their respective balances to the Purchaser’s own processing platform and Seller
agrees to assist in this effort;

            NOW, THEREFORE, in consideration of the mutual covenants contained
in this Agreement, and for other good and valuable consideration, Purchaser and
Seller agree as follows:

AGREEMENT

I.  DEFINITIONS

A. For purposes of this Agreement and except as otherwise specifically set forth
in the text of the Agreement, capitalized terms shall have the meanings
specified in Exhibit A, attached hereto and incorporated by reference. If there
is a conflict between the definition ascribed to a capitalized term defined
herein and the same term defined in another agreement entered into by the
parties to this Agreement, the definition set forth in this Agreement shall
control for the purposes of this Agreement and any Exhibits and Schedules
attached hereto or referenced in this Agreement. B. All terms defined in this
Agreement shall have the same meaning in any Exhibits and Schedules attached
hereto or referenced in this Agreement. C. Other terms defined herein shall have
the meanings set forth in the context of their use.

 



II.  GENERAL RIGHTS AND RESPONSIBILITIES





A. Accounts to be Sold 1. Seller agrees to sell, and Purchaser agrees to
purchase open Accounts and closed Accounts with a balance, as they exist as of
the Seller’s close of business on the Closing Date (separately and collectively,
the "Accounts to be Sold"). Accounts to be Sold shall not include any Ineligible
Account as defined in Section II.A.2. below. 2. "Ineligible Account" means an
Account:
 a. which has been identified in the Seller’s processing system as deceased, or
    with respect to which the Cardholder obligated on such Account has died
    before the Closing Date and there is no remaining Cardholder obligated on
    such Account;
    
 b. which as of the Closing Date was or should have been canceled or blocked
    because (i) an applicable Cardholder has notified Seller that the Credit
    Card was lost or stolen; (ii) fraud (either in connection with the use of,
    the application for, or the establishment of such Credit Card) or
    unauthorized use occurred; or (iii) an applicable Cardholder notified Seller
    (or Seller otherwise became aware or should have become aware using Seller’s
    Policies and Procedures) that fraud or unauthorized use may have occurred in
    connection with any such Account;
    
 c. with respect to which any Cardholder obligated on such Account is, or within
    thirty (30) days after the Closing Date has filed to be, a debtor in a
    proceeding instituted under the United States Bankruptcy Code or any
    bankruptcy, insolvency or other law for the relief of debtors prior to the
    Closing Date and for which, other than such Cardholder, there is no other
    responsible Cardholder obligated on the Account; or any such Account where
    the Cardholder is working on the Closing Date with Seller or a consumer
    credit counseling service for altered pay-off terms;
    
 d. which is, as of the Closing Date, five or more payments past due;
    
 e. which was or should have been written off prior to the Closing Date in
    accordance with Seller’s customary accounting practices;
    
 f. which has been closed in accordance with Seller’s Policies and Procedures
    and has a balance that is equal to or less than zero as of the Closing Date;
    
 g. which as of the Closing Date is subject to any lien, interest, or right of
    any affiliate of Seller or any third party; or is an Account that is
    securitized;
    
 h. which as of the Closing Date has an annual percentage rate on any balance
    that cannot be changed by Seller because of the terms or provisions of the
    Cardholder Agreement or any marketing materials for such Account or any
    Requirements of Law (including, but not limited to, Accounts subject to a
    consumer credit counseling service payment plan agreement or court order,
    but specifically excluding any Accounts subject to the Servicemembers Civil
    Relief Act as of the Closing Date);
    
 i. which as of the Closing Date is not governed by the terms of a Cardholder
    Agreement;
    
 j. on which there exists a billing dispute as of the Closing Date, excluding
    billing disputes relating to a purchase;
    
 k. which as of the Closing Date has an outstanding compliance or arbitration
    case that has not been decided and processed by Seller accordingly; or
    
 l. which as of the Closing Date is the subject matter of current litigation (or
    past litigation but with appeals available) or similar dispute with Seller.

B. Purchase Price, Assignment and Transfer of Accounts to be Sold. 1. Purchase
Price. The purchase price of the Accounts to be Sold (the "Purchase Price")
shall be calculated as follows: 100% of the Principal Balance as of the Cut-Off
Time of the Accounts to be Sold, plus the Premium described in Schedule A. 2.
Assignment. a. Upon and as of the Closing Date, subject to the satisfaction or
waiver of each condition precedent specified in Section X of this Agreement,
Seller hereby sells, assigns, transfers, and conveys to Purchaser and Purchaser
purchases, all of Seller’s right, title and interest in and to all of the
following assets (collectively, the "Assets to be Sold"):
 1. the Accounts to be Sold;
    
 2. all Related Receivables;
    
 3. the Customer Base of the Accounts to be Sold;
    
 4. the Credit Cards and all instruments and other Account Documentation
    relating to the Accounts to be Sold;
    
 5. any rights or claims which Seller may have against any third Persons with
    respect to any indebtedness owing or purportedly owing on any Account to be
    Sold (which transfer of such rights and claims to Purchaser shall not affect
    Purchaser’s rights to recourse, reimbursement and sale (repurchase by
    Seller) described in Section II.C. below with respect to any Account sold to
    Purchaser);
    
 6. all of Seller’s rights pursuant to the Cardholder Agreements governing the
    Accounts to be Sold and the related Credit Cards; and
    
 7. all rights to any interchange fees paid or payable from a National
    Association with respect to such Accounts to be Sold associated with
    Cardholder transactions that occur after the Cut-Off Time.

b. Seller for itself and its successors or assigns covenants to and agrees with
Purchaser and its successors and assigns that Seller shall execute all documents
that Purchaser may reasonably require to evidence Purchaser’s ownership of the
Accounts to be Sold. Seller shall cooperate with Purchaser in preparing,
executing and delivering any bills of sale, assignments, or other documents, if
any, as Purchaser, or counsel for Purchaser, may reasonably require from time to
time for purposes of transferring the Accounts to be Sold to Purchaser,
evidencing Purchaser’s ownership of the Accounts to be Sold, or carrying out any
of the other objectives of this Agreement. c. Insofar as the same may be
necessary to facilitate the preservation or exercise of Purchaser’s rights and
powers created or transferred by this Agreement, Seller hereby constitutes and
appoints Purchaser and its successors and assigns (and the officers, agents,
employees or representatives thereof) the true and lawful attorney or attorneys
of Seller, with full power of substitution, for Seller and in Seller’s name and
stead or otherwise, by and on behalf of and for the benefit of Purchaser and its
successors and assigns, to demand and receive the Assets to be Sold and from
time to time to institute and prosecute in the name of Seller or otherwise, at
the expense and for the benefit of Purchaser and its successors and assigns, any
and all proceedings at law, in equity or otherwise that Purchaser and its
successors and assigns may deem proper in order to enforce any claim, right or
title of any kind in and to the Assets to be Sold and to defend or compromise
any and all actions, suits or proceedings with respect to any of the Assets to
be Sold and to all such other acts and things in relation thereto as Purchaser
and its successors and assigns shall deem desirable, Seller hereby declaring
that the appointment hereby made and the power hereby granted are coupled with
an interest and are and will be irrevocable by Seller in any manner or for any
reason except as provided otherwise in this Agreement. d. Seller shall take no
action after the Closing Date that would be inconsistent with the effective
transfer by Seller to Purchaser hereunder as of the Closing Date of Seller’s
entire right, title and interest in and to the Accounts to be Sold. The parties
agree that the transactions contemplated herein constitute a sale and assignment
of the Accounts to be Sold to Purchaser and not a loan. 3. Seller shall provide
Purchaser, no later than five (5) Business Days after the Closing Date, with all
necessary system reports to support the Preliminary Purchase Price. No later
than ten (10) Business Days following the receipt of such information from
Seller, Purchaser shall prepare a Preliminary Closing Statement, in the form set
forth in Schedule A, setting forth the calculation of the Preliminary Purchase
Price. Payment terms relating to the Preliminary Purchase Price are set forth in
Section II.B.5., below. 4. Within forty-five (45) days after the Conversion
Date, Purchaser shall prepare a Closing Statement, a form of which is attached
hereto as Schedule A-1. The Closing Statement will be used in part to identify
adjustments of the Preliminary Purchase Price based upon changes in
identification of Accounts to be Sold, including, without limitation, Accounts
to be Sold that should have been identified as Ineligible Accounts. Payment
terms relating to the Closing Payment are set forth in Section II.B.5., below.
5. Seller shall provide Purchaser with written instructions designating the
deposit account to which the Preliminary Purchase Price and Closing Payment
shall be transferred or deposited by wire transfer or ACH. The Preliminary
Purchase Price shall be made no later than five (5) Business Days following
presentation and mutual agreement on the Preliminary Closing Statement. The
Closing Payment shall be made to Seller no later than five (5) Business Days
after presentation and mutual agreement of the Closing Statement. 6. If within
fifteen (15) Business Days after Seller’s receipt of the Preliminary Closing
Statement or the Closing Statement, Purchaser and Seller do not mutually agree
on any line item in the Preliminary Closing Statement or the Closing Statement
(other than the Preliminary Purchase Price or the Closing Payment), then Seller
shall notify Purchaser in writing of all line items in dispute. Within fifteen
(15) Business Days after Seller’s notice to Purchaser that some line items
remain in dispute, the parties shall contract with an independent public
accounting firm mutually acceptable to Seller and Purchaser to audit the line
items in dispute on the Preliminary Closing Statement or the Closing Statement
and any other items that must be reviewed to resolve the dispute. The cost of
such audit and the preparation of the revised Preliminary Closing Statement or
the Closing Statement (respectively the "Audited Preliminary Closing Statement"
or "Audited Closing Statement") shall be shared equally between Purchaser and
Seller. The Audited Preliminary Closing Statement or Audited Closing Statement
prepared by such accounting firm shall be final, conclusive and binding on the
parties, absent manifest error, for matters covered thereby and a judgment may
be entered thereon. The Audited Preliminary Closing Statement or the Audited
Closing Statement shall be in a form substantially similar to the Preliminary
Closing Statement or the Closing Statement, except that they will reflect either
the Preliminary Purchase Price or the Closing Payment established by the third
party auditor. C. Recourse and Repurchase Obligations. 1. Purchaser’s purchase
of the following Accounts to be Sold is subject to the full recourse terms
described below:
 a. any Account that is two or more payments past due as of the Cut-Off Time,
    but less than five payments past due as of the Cut-Off Time, or any Account
    that contains the same Cardholders as such delinquent Account;
    
 b. any Account the balance of which is ten percent (10%) or more over the
    applicable credit limit as of the Cut-Off Time;
    
 c. the Secured Account balances as of the Cut-Off Time; and
    
 d. any Account described in Section VI.B., below (in which it has been
    determined that there is an inaccuracy or misrepresentation with respect to
    any representation or warranty).

No later than thirty (30) days following the date Purchaser received the data
regarding Accounts to be Sold from Seller, except in the case of an Account
described in Section VI.B., Purchaser shall provide to Seller a list of the
Accounts to be Sold that are subject to this Section II.C. For a period of one
(1) year following the Conversion Date, upon demand by Purchaser, Seller shall
repurchase an Account listed in this Section II.C.1. by paying to Purchaser a
purchase price equal to the principal balance as of the repurchase date, which
means the net amount, including interest, fees, and any other charges owing by a
Cardholder to Purchaser on the Cardholder’s Account, of any credit balance in
favor of the Cardholder, and less disputed items as recorded in the periodic
statement of such Account most recently rendered prior to the repurchase date,
plus all debits and less any credit properly posted to such Account pursuant to
the terms of the Cardholder Agreement as of the repurchase date and, at
Purchaser’s discretion, in addition to the principal balance, the Premium for
said Account, minus the revenue Purchaser collected on such Account(s), plus
Purchaser’s reasonable expenses, regardless of whether the Account is then in
default, deemed uncollectible by Purchaser, charged off by Purchaser, is or has
been subject to fraudulent activity, or over the credit limit or is otherwise
impaired. 2. Within ninety (90) days after the Conversion Date, if Purchaser
determines that any of the Accounts to be Sold that were sold to Purchaser
should have been deemed to be an Ineligible Account as of the Closing Date,
Purchaser shall so notify Seller and Seller shall repurchase the Ineligible
Account(s) by paying to Purchaser, a purchase price equal to the principal
balance as of the date Purchaser requests repurchase, which means the net
amount, including interest, fees, and any other charges owing by a Cardholder to
Purchaser on the Cardholder’s Account, of any credit balance in favor of the
Cardholder, and less disputed items as recorded in the periodic statement of
such Account most recently rendered prior to the repurchase date, plus all
debits and less any credit properly posted to such Account pursuant to the terms
of the Cardholder Agreement as of the repurchase date, and, at Purchaser’s
discretion, in addition to the principal balance, the Premium for such
Ineligible Account(s), minus the revenue Purchaser collected on such Ineligible
Account(s), plus Purchaser’s reasonable expenses. Failure by Purchaser to
identify within such ninety days any Accounts to be Sold to be repurchased
hereunder shall result in forfeiture of Purchaser’s right to require repurchase
hereunder. 3. Payments pursuant to any of the repurchase obligations set forth
in Sections II.C.1. and 2., above and 4. below, or pursuant to Section VI.C.,
shall be made via wire transfer if the repurchase occurs during the Interim
Servicing Period, or via ACH if the repurchase occurs after the Interim
Servicing Period or if there is no Interim Servicing Period, within five (5)
Business Days after notice by Purchaser. Purchaser will execute and deliver to
Seller any documents reasonably necessary to reassign and transfer any purchased
Account(s) to Seller, and will take all steps reasonably necessary to facilitate
the transfer of the Account(s), including title therein, back to Seller.
Following the repurchase of an Account by Seller hereunder ("as is" and without
recourse to Purchaser), Purchaser will close the Account on its books, and
Seller shall own, have full servicing responsibility for, and assume all
obligations with respect to, such Account(s) (whether arising before, on, or
after the Closing Date). Purchaser shall be responsible for necessary reporting
to a credit bureau related to the Accounts and Purchaser’s records, and Seller
shall be responsible for any credit bureau reporting necessary related to the
continued existence and collection, if any, of the Account(s) by Seller. 4. By
no later than the Closing Date, Seller shall provide Purchaser with a list of
Accounts that have credit limits or balances that exceed $50,000, along with the
required financial documents pursuant to Section II.F. Purchaser will apply
Purchaser’s established underwriting criteria to the Accounts. If Purchaser does
not approve the Account(s), Seller shall execute a separate Full Recourse
Agreement on each Account, and the Account(s) will then become Full Recourse
Account(s). If Purchaser has purchased such Accounts and Seller fails to execute
any Full Recourse Agreement with respect to any such Account, Seller, on
Purchaser’s written demand for repurchase, shall repay to Purchaser the
principal balance, which means the net amount, including interest, fees, and any
other charges owing by a Cardholder to Purchaser on the Cardholder’s Account, of
any credit balance in favor of the Cardholder, and less disputed items as
recorded in the periodic statement of such Account most recently rendered prior
to the repurchase date, plus all debits and less any credit properly posted to
such Account pursuant to the terms of the Cardholder Agreement as of the
repurchase date, and, at Purchaser’s discretion, in addition to the principal
balance of said Account(s), the Premium for said Accounts, minus the revenue
Purchaser collected on such Account(s), plus Purchaser’s expenses. D. Assumption
of Liabilities. Except as otherwise expressly set forth herein or, if
applicable, in the Interim Servicing Agreement, upon the satisfaction or waiver
of each condition precedent specified in Section X.A of this Agreement,
Purchaser shall and hereby does assume performance and payment of the following
obligations, each without the execution or delivery of any additional document,
on the Closing Date:
 1. All of the obligations of Seller arising after the Cut-Off Time to perform
    under the Cardholder Agreements, and the Security Agreements included in the
    Accounts to be Sold (excluding obligations for Account Benefits pursuant to
    Article III); and
    
 2. All of the obligations of Seller arising after the Cut-Off Time to perform
    with respect to the Accounts to be Sold under any Requirements of Law,
    except for those charges: (a) arising from Seller’s violation on or before
    Cut-Off Time to any Requirements of Law; or (b) arising from or relating to
    any special assessments with respect to periods up to and including the
    Cut-Off time (collectively, the "Assumed Liabilities"). Prior to the
    Conversion Date, the payments to be made by Purchaser to Seller under this
    section shall be made pursuant to Article III of the Interim Servicing
    Agreement.
    
 3. Except as provided above, Purchaser shall not assume any liability,
    commitment, or any other obligation of Seller, whether absolute, contingent,
    or otherwise known or unknown of any nature, kind or description whatsoever,
    arising from or related to the operation of the Seller’s business prior to,
    at or after the Cut-Off Time.
    
 4. Seller expressly retains all liability arising out of or from the Account
    Benefits, including, but not limited to, points and the cost of the possible
    redemption of such points prior to the Cut-Off Time. Purchaser assumes
    liability for points and redemption thereof arising at or after the Cut-Off
    Time.

E. Cooperation with Sale and Conversion Manager. Seller shall cooperate fully
with Purchaser in connection with the sale and transfer of the Accounts, and
shall designate a dedicated Conversion Manager within its organization to act as
the primary contact for Purchaser. The Conversion Manager will be familiar with
this Agreement and have decision making authority and the ability to coordinate
activities contemplated under this Agreement to help facilitate the sale and
transfer of the Accounts to be Sold. Seller and Purchaser shall schedule and
attend meetings necessary to facilitate the smooth transfer of the Accounts to
be Sold, and shall establish and adhere to timelines set up, as described
further in Schedule B, to facilitate the transfer of the Accounts to be Sold.
Should Seller be party to an agreement with a third party who is performing any
functions related to the Accounts to be Sold (including, but not limited to
processing or reward administration), Seller shall work with such third party to
determine their respective obligations with respect to their agreement and
facilitate the timely cancellation of any such agreement as well as timely
transfer of such Accounts, following as closely as reasonably possible the
timelines established by Purchaser. F. Information Access, Records Retention and
Risk of Loss. Seller shall provide Purchaser and its officers, accountants,
counsel and other representatives reasonable access to review, subject to
reasonable security requirements, during Seller’s normal business hours through
a mutually agreeable process, upon three (3) business days prior notice: (i)
throughout the period commencing on the date of this Agreement, the Account
Documentation and Seller’s Policies and Procedures and (ii) commencing on the
Closing Date, such other properties, reports, books, contracts, and customer
records that relate to the Accounts to be Sold.. In the case of Purchaser’s
review of Seller’s Policies and Procedures, Purchaser and its officers,
accountants, counsel and other representatives, unless otherwise permitted by
Seller in writing, may not photocopy any of Seller’s Policies and Procedures and
may retain only summary notes regarding the same. In addition, Seller shall
provide Purchaser with portfolio summary reports (as further described below in
Section II.G.) within three (3) Business Days after such information becomes
available in each month prior to the Closing Date. Seller will, for a period of
seven (7) years after the date of this Agreement, or longer as necessary for
compliance with the Requirements of Law, maintain in a fully accessible fashion
the Account Documentation and all of its books and records, including, without
limitation, information received from Cardholder applicants for purposes of USA
PATRIOT Act compliance, relating to the Accounts to be Sold. Seller will, upon
Purchaser’s reasonable request, transfer or make available to Purchaser Account
Documentation, books and records as Purchaser may request, and will, upon
Purchaser’s request, provide witnesses and/or signed affidavits to establish the
reliability and authenticity of such books and records. Where any Account
included in Accounts to be Sold has a credit limit or balance greater than fifty
thousand dollars ($50,000), Seller shall provide Purchaser with copies of
financial information provided to Seller by the Cardholder in connection with
the establishment and maintenance of such Account, provided, however, that if
Seller is unable to provide such financial information, Seller acknowledges that
Purchaser may request such information from the Account obligor. While such
documentation and information is in the control of Seller, the cost to transfer
or make available Account Documentation and books and records to Purchaser as
provided herein shall be borne by Seller. Further, the risk of loss, damage or
destruction from any cause to any Account Documentation of Accounts to be Sold
shall be borne by Seller at all times between the date hereof and the date such
Account Documentation or Accounts to be Sold is in Purchaser’s possession, and
once in Purchaser’s possession, thereafter by the Purchaser. G. Master File
Information. Seller shall transmit to Purchaser, in a secure format (which may
include, but is not limited to, an electronic and encrypted transmission) as
requested by Purchaser, Cardholder information reasonably necessary to
facilitate Purchaser’s timely mailing of change in terms and other notice(s), as
described in this Section II.G., as well as determination of the Purchase Price
as described in Section II.B.1. Seller agrees to provide Purchaser, at Seller’s
cost and up to four (4) times prior to the Conversion Date (according to the
timeline set forth in Schedule B), with master file information about the
Accounts to be Sold in a format prescribed and containing information requested
by Purchaser, which will include, without limitation, Cardholder name, address
and social security number. Each transmission of the master file information
provided hereunder shall have been produced no earlier than five (5) Business
Days prior to the date the information is transferred to Purchaser and shall be
current as of said production date and contain all of the Accounts to be Sold.
In addition to other uses in connection with the transfer of the Accounts to be
Sold, the master file information will be used to identify Accounts for which
Purchaser needs more information. Seller shall research and provide an answer to
any request made by Purchaser for more information within five (5) Business Days
of each request by Purchaser. Seller shall provide to Purchaser, no later than
ten (10) Business Days after the Conversion Date, the last six months of Account
statements for each Account to be Sold. H. Notices to Cardholders and Issuance
of Replacement Credit Cards.
 1. Prior to the Conversion Date, Purchaser, at its own expense and upon prior
    written notice to Seller, shall send out one or more notices to Cardholders
    informing them of the termination of Seller’s credit card plan and the
    substitution of Purchaser’s plan, any changes to certain benefits offered to
    Cardholders and any new Account Benefits, and certain changes in terms to be
    made to the Accounts to be Sold all in a manner which serves to preserve and
    promote the goodwill and business reputation of both Seller and Purchaser.
    Purchaser may require Seller to notify certain Cardholders of notice of
    termination of such Cardholders’ Accounts with Seller. Notices will be sent
    sufficiently in advance of the Conversion Date so as to comply with any
    applicable Requirements of Law. Prior to the mailing of any change in terms
    notice(s) to Cardholders, such notices may be reviewed and approved (such
    approval rights shall not include approval of any Account terms, such as
    pricing, new Account Benefits or changes to the Cardholder Agreements) by
    Seller, which approval shall not be unreasonably withheld or delayed and
    shall be deemed given if Seller does not reply within ten (10) Business Days
    following Purchaser’s request for review.
    
 2. Based upon the current status of each Account to be Sold, Purchaser will, in
    its sole discretion, determine whether or not to continue or cancel an
    Account. Seller understands that Purchaser will be relying on information
    received from Seller and its current processor (if any) for purposes of
    making these decisions and, to the extent such information is accurate,
    Purchaser will hold Seller harmless with respect to these decisions. The
    notices described in Section II.H.1. above will inform Cardholders, as
    appropriate, that either the Cardholder will be receiving a new Credit Card
    from Purchaser, or the Cardholder’s account with Seller is being terminated
    and no new Credit Card will be issued. Purchaser will provide to Seller a
    list of the Accounts that will show which products the Accounts will be
    converted to, as well as show which Accounts will not be issued a new Credit
    Card.
    
 3. In order to facilitate the smooth transfer of balances to Purchaser, Seller
    shall change the cycle dates of the Accounts to be Sold to one cycle so that
    all Accounts to be Sold cycle on the Cut-Off Time, or the last processing
    date prior to the Conversion Date, to ensure that all such Accounts have a
    final statement with an ending Principal Balance that reflects the amount
    that is transferred as of the Conversion Date. If Seller fails or is unable
    to change the cycle dates of the Accounts to be Sold to one cycle date, the
    Accounts will not be billed for fees and interest beginning after the date
    of the last statement produced by Seller through the end of the first
    statement period produced by Purchaser. This will result in reduced revenue
    to Seller pursuant to the Joint Marketing Agreement between Seller and
    Purchaser, which will not be reimbursed by Purchaser.
    
 4. Seller shall not share with or otherwise communicate to any third party the
    notices to be provided by Purchaser to Cardholders, prior to the mailing of
    any such notice, except with Purchaser’s prior written permission.
    
 5. In connection with the notification to Cardholders described in Section
    II.H.1. above, Seller authorizes Purchaser, and grants to Purchaser during
    the term of this Agreement a limited license, to use the Seller Marks in
    accordance with the provisions of this Agreement. Seller represents,
    warrants and covenants that it or an affiliate of Seller is and shall remain
    the sole owner of the Seller Marks, and that it has authority to grant the
    license for such use, and that use of the Seller Marks by Purchaser will not
    infringe upon the trade name, copyright, trademark or other intellectual
    property rights of any third party. Except as otherwise agreed to by the
    parties, following termination of this Agreement Purchaser shall not have
    the right to disseminate any Cardholder communications using the Seller
    Marks.

I. Seller Acknowledgments. Seller acknowledges and agrees to the following:
 1. it shall be solely responsible for determining the disposition of funds held
    by Seller in connection with an Account to be Sold that is a Secured
    Account;
    
 2. if the Accounts to be Sold are branded as "MasterCard" accounts, they will
    be converted to Visa-branded accounts as of the Conversion Date;
    
 3. it shall be solely responsible for costs incurred with its current third
    party processor (if any) due to trailing transactions that apply to any
    Account to be Sold following the Conversion Date;
    
 4. it shall obtain a deconversion date from Seller’s third party processor no
    later than twenty (20) Business Days from the Closing Date, which date must
    be approved by Purchaser; and
    
 5. it shall be solely responsible for any deconversion fees or other fees or
    charges assessed to Seller by any third party providing servicing, rewards
    program administration, or other services for the Accounts to be Sold.

J. Collections Rights. After the Closing Date, and except where provided
elsewhere in this Agreement, Purchaser shall have the sole right to make
collections with respect to the Accounts to be Sold. Notwithstanding the
foregoing, prior to the Conversion Date, Seller shall make collections on the
Accounts to be Sold for the Purchaser pursuant to the terms of an Interim
Servicing Agreement, if applicable. From the date of this Agreement until the
Conversion Date, Seller shall not change Seller’s Policies and Procedures with
respect to its collection practices of the Accounts to be Sold except as may be
required by Requirements of Law or otherwise as mutually agreed in writing
between the parties. K. Compliance with the FCRA. Except as provided in Section
II.C.3., Seller shall be solely responsible for all reporting to credit
reporting agencies prior to the Conversion Date as well as final reporting to
credit reporting agencies relating to the satisfaction of balances of Accounts
to be Sold (including, but not limited to, notifying the credit reporting agency
that Accounts have been sold and that the balances are zero). In order to comply
with the requirements of the Fair Credit Reporting Act, Seller agrees that prior
to the Conversion Date it shall, in accordance with Purchaser’s specifications
and at Seller’s cost, provide to Purchaser information that is formatted as
specified by Purchaser with the date on which each Account to be Sold that is
reported to a credit reporting agency as being delinquent as of the Conversion
Date first went delinquent. Purchaser shall only be liable to report on the
Accounts to be Sold activity related to Purchaser’s experience with the Accounts
after the Conversion Date. L. Forwarding of Notices. From the Effective Date,
Seller shall forward to Purchaser within five(5) Business Days after its receipt
thereof any notice, summons, inquiry (but not general Account inquiries), or
other information of any kind (including, but not limited to, notices of
bankruptcy or other insolvency proceedings) relating to, or in any way affecting
Accounts to be Sold. Any such communication shall be sent by Seller to Purchaser
in accordance with the procedure described in Section XI.C. of this Agreement.

 

III.  SELLER PROGRAM, ACCOUNT BENEFITS AND CARDHOLDER SERVICE

A. Seller Program. After the date of this Agreement and before the Conversion
Date Seller will not without Purchaser's consent: (1) engage in or participate
in any material transaction or incur or sustain any material obligation with
respect to Accounts to be Sold, except in the ordinary course of business; (2)
transfer, assign, encumber, or otherwise dispose of, or enter into any agreement
to transfer, assign, encumber, or dispose of any Account to be Sold except in
the ordinary course of business; (3) change Seller's Policies and Procedures
with respect to the Accounts to be Sold except as may be required by
Requirements of Law (in which case Seller shall promptly notify Purchaser of
such change) or as mutually agreed between the parties; or (4) conduct its
credit card plan in other than a normal and regular manner, as it has been
previously conducted; or (5) take any action that would have a material adverse
affect on any Account to be Sold. From the date of this Agreement, Seller shall
not offer, or enter into an agreement with a third party with the intent to
offer, to existing and potential Cardholders any Account terms that restrict
Purchaser's ability to change such terms. B. Account Benefits. 1. To the extent
that Seller provides, or facilitates through a third party the provision of
Account Benefits to Cardholders related to use of their Accounts, Seller shall
cooperate with Purchaser to facilitate the continued enjoyment by Cardholders of
the applicable Account Benefit(s) as close to the Conversion Date as possible,
but may not terminate Seller’s Account Benefits prior to the time that Purchaser
may communicate Purchaser’s Account Benefits to Cardholders. Where a third party
is providing one or more Account Benefit(s), Seller shall be solely responsible
for working with providers of such benefits for the timely cancellation of such
benefits (which Seller acknowledges was Seller’s decision in connection with
entering into this Agreement), and Seller shall indemnify and hold harmless
Purchaser from any claims that a third party Account Benefit provider may have
in connection with the cancellation of the agreement between such third party
and Seller. Purchaser may communicate with Cardholders about Purchaser’s Account
Benefits including, but not limited to, Purchaser’s reward program, if
applicable, at anytime prior to cancellation or termination of Seller’s Account
Benefits. Purchaser’s communication of the Purchaser’s Account Benefits will be
sent to Cardholders prior to the Conversion Date, which may necessitate that
such communication occur prior to the Closing Date. Purchaser shall work with
Seller to ascertain the applicable timelines for such communications, some of
which may be set forth in Schedule B. 2. In connection with any existing reward
program tied to any Account(s) to be Sold, if the reward program liability to
Cardholders is cash, Seller shall be solely responsible for, and Purchaser shall
have no liability for any cash reward of Cardholders earned and not paid prior
to the Closing Date. Purchaser shall be liable for cash rewards earned between
the Closing Date and the Conversion Date. Seller shall provide to Purchaser
within thirty (30) days after the Closing Date the amount of cash rewards earned
and not paid prior to the Closing Date together with supporting information.
Within five (5) Business Days after the Conversion Date, Seller shall remit
payment of cash rewards to qualifying Cardholders, subject to reimbursement by
Purchaser of an amount equal to cash rewards earned by Cardholders between the
Closing Date and the Conversion Date upon Purchaser’s receipt of an invoice and
supporting documentation from Seller for the amounts remitted. If the reward
program liability consists of a "points" program, which points are redeemable
for something other than cash, such as travel, services, or merchandise,
Purchaser will award to Cardholders points equal to their outstanding points as
of the final redemption period for the points, as established by the Seller or
third party facilitating such program, if any. Seller acknowledges that the
Premium takes into account Purchaser’s assumption of any points-based reward
liability outstanding as of Closing Date. Redemptions that occur prior to the
Closing Date are at Seller’s expense. In connection with any existing reward
program related to any Account(s) to be Sold, Seller shall promptly provide
Purchaser with the current program rules, and when the first master file
information is provided (pursuant to Schedule B), provide Purchaser with
information necessary to identify the Accounts to be Sold that have a reward
component. 3. Seller shall provide Purchaser with electronic files related to
reward points as provided by Seller or a third party facilitating the reward
program, if any, applicable to Accounts to be Sold, in the following format: a.
a Monthly Cardholder Liability Report, which will include the beginning reward
point balance plus new points earned for the month, less redemptions for the
month equaling the ending reward point balance; and b. a Cardholder Redemption
Report, which will list redemptions by Cardholders. 4. Seller shall provide the
Monthly Cardholder Liability Report and the Cardholder Redemption Report for
Accounts to be Sold pursuant to the following timing: a. the first set of files
will be provided to Purchaser no later than five (5) Business Days after the
last reward point accrual date (the last date on which Cardholders can earn
reward points for purchases); and b. files will be provided by the fifth (5th)
Business Day of each of the months following delivery of the first set of files
until the Seller’s reward program terminates. The date of termination of
Seller’s reward program will be the final date on which Cardholders may redeem
points under the Seller’s reward program. C. Cardholder Service Matters. 1.
Seller shall discontinue accepting applications for Accounts to be opened upon
the earlier of sixty (60) days before the Conversion Date, or the launch of the
Seller’s credit card program pursuant to the terms of the Joint Marketing
Agreement, and in any case, pursuant to the timing established in Schedule B or,
upon mutual agreement. Should Seller receive any application for an Account
after it has discontinued accepting applications, Seller shall forward such
application to Purchaser for processing and simultaneously forward a letter to
the applicant informing such applicant of the discontinuation of the Seller’s
program and substitution of Purchaser’s program (which letter shall be in a
standard form approved by Purchaser). 2. If, at any time during the sixty (60)
days after the Conversion Date Purchaser credits an Account to be Sold for any
reason (including, but not limited to, fraud, unauthorized use, billing error,
or disputes as to quality of goods or services purchased) for any charge which
was made on an Account to be Sold prior to the Closing Date, Seller will
reimburse Purchaser for the amount of the credit. Purchaser may decide, in its
reasonable discretion, whether or not to credit a Cardholder’s Account, and
Seller will be obligated to reimburse Purchaser under this section even though
Purchaser may not have been legally obligated to credit the Cardholder’s
Account. (For the purpose of illustration only and without limiting Purchaser’s
discretion, Purchaser may credit an Account to provide good Cardholder service
and protect both parties’ good will.) Seller authorizes Purchaser to offset or
charge any amounts due to Purchaser under this section, whether or not such
charges create overdrafts, against the Correspondent Account under the Joint
Marketing Agreement between Seller and Purchaser, within five (5) Business Days
after receipt of notice by Seller from Purchaser describing the credit provided.
Seller will only be responsible under this section for credits which Purchaser
is unable to recover through the appropriate channels through reasonable and
normal efforts. 3. Seller agrees that: (1) any pre-compliance case,
pre-arbitration case, incoming compliance case, or incoming arbitration case on
the Accounts to be Sold (all cases presented pursuant to National Association
dispute and chargeback rules and procedures) notice of which is received by
Seller within the ten (10) Business Days prior to the Closing Date and for which
the date that Seller must respond is after the Closing Date, will be promptly
forwarded to Purchaser for decision and processing; and (2) without Purchaser’s
consent, Seller shall not accept any resolution (i.e., that Seller or Cardholder
will be liable) of any pre-compliance case, pre-arbitration case, incoming
compliance case, or incoming arbitration case for which the date that Seller
must respond is within the ten (10) Business Days prior to the Closing Date. 4.
Prior to the Conversion Date, Seller agrees to use commercially reasonable
efforts to clear any suspense account entries relating to payments or any
chargebacks for the Accounts to be Sold.



 



IV.  COVENANTS AND AGREEMENTS

A. Mutual Covenants and Agreements of Seller and Purchaser.In addition to other
obligations set forth in this Agreement, each of Seller and Purchaser covenants
and agrees that: 1. it shall use commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, appropriate or desirable hereunder and under the Requirements of Law
to consummate and make effective the transactions contemplated by this
Agreement; 2. it shall cooperate fully with the other party hereto in furnishing
any information or performing any action reasonably requested by that party,
which information or action is necessary to the speedy and successful
consummation of the transactions contemplated by this Agreement; 3. it shall use
commercially reasonable efforts to obtain consents of all third parties and
governmental bodies necessary for the consummation of the transactions
contemplated by this Agreement (including, without limitation, and to the extent
applicable, requirements of the Hart-Scott-Rodino Act); 4. it shall furnish to
the other party hereto all information as is required or requested to be set
forth in any application or statement to be filed with any state or federal
governmental agency or authority in connection with the regulatory approval or
review, or any National Association of the transactions contemplated by this
Agreement; and 5. it shall promptly advise the other in writing of any fact
that, if existing or known as of the date hereof, would have been required to be
set forth or disclosed in or pursuant to this Agreement or of any fact that, if
existing or known as of the date hereof, would have made any of the
representations contained herein untrue in any material respect.

 

V.  CONFIDENTIALILTY

A. Confidentiality Information. Both parties acknowledge that in performing
their respective obligations hereunder, they may have access to information
and/or documentation of the other that is of a confidential and/or proprietary
nature. 1. "Confidential Information" includes information of a confidential
and/or proprietary nature that may be commercial information or information
related to each party’s customers or consumers. Confidential Information
includes, but is not limited to, the following, whether now in existence or
hereafter created: a. all information marked as "confidential" or with similar
designation; or information which the receiving party should, in the exercise of
reasonable judgment, recognize to be confidential; b. all information protected
by rights embodied in "know how," trade secrets, and any other non-public
intellectual property rights; c. all business, financial or technical
information of either party and any of either party’s vendors (including, but
not limited to credit card account numbers, and software licensed from third
parties or owned by either party or its affiliates); d. both parties’ marketing
philosophy and objectives, promotions, markets, materials, financial results,
technological developments and other similar proprietary information and
materials; and e. any and all master file information of or about customer(s) of
either party, of any nature whatsoever, and specifically including without
limitation, the fact of the existence of a relationship or prospective
relationship between the providing party and customer(s), all lists of
customers, former customers, applicants and prospective customers and all
personal or financial information relating to and identified with such Persons
("Customer Information"); provided that all of such information of Seller
related to Accounts to be Sold shall become Confidential Information of
Purchaser upon the Closing Date. f. All notes, memoranda, analyses,
compilations, studies and other documents, whether prepared by the disclosing
party, the receiving party or others, which contain or otherwise reflect
Confidential Information. 2. Exceptions. Except for Customer Information, the
term "Confidential Information" excludes any portion of such information that
the receiving party can establish: (1) to have been publicly known without
breach of this Agreement; (2) known by the receiving party without any
obligation of confidentiality, prior to disclosure of such Confidential
Information; (3) to have been received in good faith by the receiving party,
without any confidentiality restrictions, from a third-party source having the
right to disclose such information; (4) to have been independently acquired or
developed without violating any of the receiving party’s obligations under this
Agreement; (5) is required to be disclosed in the financial statements of the
receiving party or its affiliates, to the extent required by applicable
accounting principles, or in any regulatory filing; (6) is required to be
disclosed to a National Association; or (7) is disclosed to its affiliates,
auditors or counsel who have a need to know such information, provided that such
affiliates, auditors or counsel agree to be bound by the provisions of this
Article V. If either party is required by a court or governmental agency having
proper jurisdiction to disclose any Confidential Information, such party shall
promptly provide to the other party notice of such request, if permitted by law,
so that the other party may seek an appropriate protective order; provided, that
either party may disclose Confidential Information to its regulatory
governmental agency or to the relevant National Association, if required by the
operating regulations of such National Association, without prior notice to the
other party. B. Limited Use of Confidential Information and Survival of
Obligations. Both parties agree now and at all times in the future that all such
Confidential Information shall be held in strict confidence and disclosed only
to those employees or agents whose duties reasonably require access to such
information. The receiving party shall protect such Confidential Information
using the same degree of care, but no less than due care, to prevent the
unauthorized use, disclosure or duplication (except as required for backup
systems) of such Confidential Information as the receiving party uses to protect
its own confidential information. Both parties may use the Confidential
Information only as necessary for performance hereunder and for no other use.
Both parties’ limited right to use the Confidential Information shall expire
upon termination of this Agreement for any reason. Both parties’ obligations of
confidentiality and non-disclosure, however, shall survive beyond their duty to
perform and shall survive termination or expiration of this Agreement. C. Data
Security Policies and Procedures. Both parties shall establish data security
policies and procedures to ensure compliance with this section that are designed
to: (a) ensure the security and confidentiality of Customer Information; (b)
protect against any anticipated threats or hazards to the security or integrity
of such Customer Information; and (c) protect against unauthorized access to or
uses of such Customer Information that could result in substantial harm or
inconvenience to any customer. Further, Seller agrees, at its own expense, that
it shall transfer Confidential Information, especially Cardholder Account
information, to Purchaser in a secure fashion, which includes, but is not
limited to, transferring the data electronically and in an encrypted format. If
data cannot be transferred electronically, Seller and Purchaser shall arrange
for Purchaser’s representative to travel and collect the data file at Seller’s
expense. Seller agrees to indemnify and hold Purchaser harmless from all claims,
damages or expenses related to the loss or unauthorized access resulting from
the transfer of such Confidential Information by Seller to Purchaser. D. Audit
Obligations. Each party (the "Audited Party") agrees to permit the other (the
"Auditing Party"), using a mutually-acceptable third party auditor, to audit its
compliance with this Article V during regular business hours upon reasonable
notice to the Audited Party. The Audited Party shall provide to the Auditing
Party’s auditor copies of audits and system test results acquired by the Audited
Party in relation to the data security policies and procedures designed to meet
the requirements set forth above. Any audit performed hereunder shall be at the
cost of the Auditing Party. E. Return or Destruction. The parties are required
to develop appropriate security measures for the proper disposal and destruction
of Confidential Information. Upon expiration of the receiving party’s limited
right to use the Confidential Information, the receiving party shall return all
physical embodiments thereof to the providing party or shall destroy or
otherwise dispose of the Confidential Information in the manner requested by the
providing party. The receiving party shall provide written certification to the
other that such Confidential Information has been destroyed. Notwithstanding the
forgoing, the receiving party may retain one archival copy of the Confidential
Information, which may be used solely to demonstrate compliance with the
provisions of this Article V. F. Disclosure to Third Parties. If performance by
either party, as the receiving party, requires or allows disclosure of the
Confidential Information to any third parties, then such receiving party shall
ensure that such third parties will have express obligations of confidentiality
and non-disclosure, with regard to the Confidential Information, similar to the
receiving party’s obligations hereunder. Liability for damages due to disclosure
of the Confidential Information by any such third parties shall be with the
receiving party. G. Security Breach. Purchaser and Seller each shall notify the
other promptly following discovery or notification of any actual security breach
of the information systems maintained by it relating to the Accounts to be Sold.
The party that suffers the security breach (the "Affected Party") agrees to take
action promptly, at its own expense, to investigate the actual security breach,
to identify and mitigate the effects of any such security breach and to
implement reasonable and appropriate measures in response to such security
breach, including, but not limited to, immediate remedial action designed to
prevent any future such occurrence. The Affected Party also will provide the
other party with all reasonably available information regarding such security
breach to assist that other party in implementing its information security
response program, including, but not limited to, the actions taken by the
Affected Party in response to such security. The Affected Party, to the extent
required by Requirements of Law, shall notify affected customers of the security
breach; provided, that, if the security breach relates to Customer Information
of a Cardholder, Purchaser shall determine whether Purchaser or Seller will send
any required notice and the content of any such notice. In either case, the
Affected Party shall bear all costs related to any such notice. Except as may be
strictly required by Requirements of Law, the Affected Party will not inform a
third Person of any such security breach without the other party’s prior written
consent; however, if such disclosure is required by Requirements of Law,
Affected Party shall work with the other party regarding the content of such
disclosure as to minimize any potential adverse impact upon the other party, its
clients and customers. H. Public Statements. Except as may be required pursuant
to a Requirement of Law or permitted pursuant to Section II.H. relating to
Cardholder communications, neither Seller nor Purchaser, nor any of their
respective affiliates, shall, either prior to or after the Closing Date, issue a
press release or make any public announcement or any disclosure to any third
party related to the transactions contemplated hereby that identifies the other
party hereto without the prior written consent of such other party.
Notwithstanding the foregoing, Seller may publicly disclose this Agreement in
full or the material terms and conditions of this Agreement to the extent its
legal counsel deems such disclosure necessary or advisable under applicable U.S.
and State securities laws and regulations, or the rules of any applicable
exchange upon which the securities of the Seller’s publicly owned holding
company are actively traded. I. Terms of Agreement as Proprietary Information.
Without limitation, this Agreement and the terms of this Agreement shall be
deemed to be proprietary information of the Purchaser. This Article V. shall
survive any termination of this Agreement.



 



VI.  REPRESENTATIONS AND WARRANTIES

A. Seller and Purchaser. As of the date of this Agreement, each of Purchaser and
Seller represents and warrants to each other as to itself as follows: 1. It has
full right, power and authority to enter into and perform this Agreement in
accordance with all of the terms and provisions hereof, and that the execution
and delivery of this Agreement has been duly authorized, and the individuals
signing this Agreement on behalf of it are duly authorized to execute this
Agreement in the capacity of his or her office, and to obligate and bind the
parties, and/or the parties’ subsidiaries and affiliates, in the manner
described; 2. The execution and performance of this Agreement will not violate
the organizational documents or by-laws or any material contract or other
instrument, Requirement of Law or order to which it has been named a party or by
which it is bound. The execution and performance of this Agreement does not
require the approval or consent of any other Person; 3. There are no material
actions, suits or proceedings pending or threatened against either party or its
affiliates or subsidiaries which would adversely affect its ability to perform
this Agreement; and 4. It or one of its subsidiaries or affiliates owns all
right, title and interest in its marks and it or one of its subsidiaries or
affiliates has all necessary authority to permit use of its marks as
contemplated by this Agreement. B. Seller. As of the date of this Agreement,
Seller represents and warrants to Purchaser as follows: 1. Seller is the sole
owner of and has good title to the Accounts to be Sold free and clear of all
liens, encumbrances or adverse claims of any kind or character and is not
subject to any offset, counterclaim or defense of any kind; 2. Each of the
Accounts to be Sold represents a valid and binding obligation of a bona fide
Cardholder, enforceable in accordance with its terms, subject to bankruptcy,
insolvency moratorium and other similar laws, and Seller has delivered to
Purchaser all documents and records necessary to enable Purchaser to legally
enforce all terms of the Accounts to be Sold; 3. The Accounts to be Sold, or a
substantial portion thereof, are not subject to or bound by any agreement
between Seller and a governmental agency or court of law or other party with
authority over Seller that may impair Purchaser’s full ownership and
administrative rights or create additional responsibilities for Purchaser with
respect to such Accounts; 4. Seller has not previously assigned the Accounts to
be Sold and has no contractual or other obligation to sell or otherwise transfer
the Accounts or the indebtedness thereunder to any other party; 5. Each of the
Accounts to be Sold, and all documents provided to Cardholders in connection
with the Accounts, are legal and enforceable in accordance with their terms, and
comply with all applicable Requirements of Law; 6. All information provided to
Purchaser by Seller with respect to the Accounts to be Sold (including, but not
limited to, information concerning the overall quality and aging of the Accounts
to be Sold and information concerning rewards programs, Account terms, or other
product features or benefits) was true and correct on the date furnished, and
Seller has no updated information which would make any previously provided
information materially misleading or incorrect or which would make the Accounts
to be Sold materially less valuable than they would appear to be on Seller’s
records; and 7. No Account to be Sold contains one or more Account terms that
cannot be changed by Purchaser or otherwise limits Purchaser’s ability to change
the terms of the Account in the manner and timing established by Purchaser
related to such Accounts, or is subject to an agreement with a third party,
including, without limitation, a third party providing Account Benefits, that
would in any way limit Purchaser’s ability to change the terms of the Account in
the manner and timing established by Purchaser. C. Survival; Obligations of
Seller. The representations and warranties contained in this Article VI. shall
survive any termination of this Agreement and the transfer of the Accounts to be
Sold. If any of the representations or warranties prove to be inaccurate with
respect to any Account to be Sold, Purchaser may, at Purchaser’s option, require
Seller to purchase such Account to be Sold. If so required, Seller shall repay
to Purchaser the principal balance as of the repurchase date, which means the
net amount, including interest, fees, and any other charges owing by a
Cardholder to Purchaser on the Cardholder’s Account, of any credit balance in
favor of the Cardholder, and less disputed items as recorded in the periodic
statement of such Account most recently rendered prior to the repurchase date,
plus all debits and less any credit properly posted to such Account pursuant to
the terms of the Cardholder Agreement on or before the repurchase date, and, at
Purchaser’s discretion, in addition to the principal balance, the Premium for
such principal balance, minus the revenue Purchaser collected on any Account to
be Sold, plus Purchaser’s expenses. The terms of Section II.C.3 of this
Agreement shall apply to the repurchase of Accounts. Seller’s obligation to
repurchase Accounts shall continue for one year after Purchaser obtains
knowledge of such inaccuracy. Except with respect to any Account that Seller has
repurchased and satisfied all of its obligations with respect to such
repurchase, Seller shall be liable to Purchaser for any loss, claim, damage or
expense arising or incurred as a result of any such inaccuracy and, without
limiting the foregoing, Purchaser may recover from Seller the amount by which
the net present value of the contribution (revenues less expenses)
("Contribution") from the Accounts to be Sold that Purchaser reasonably
estimated that it would realize from the Accounts to be Sold relying on the
accuracy of the information provided to Purchaser exceeds the net present value
of the Contribution from the Accounts to be Sold for the same period for which
Purchaser estimated such expected Contribution as reasonably estimated by
Purchaser after taking into account the effect of the inaccuracy of the
information provided. For purposes of illustration only, if Seller has provided
or provides inaccurate information with respect to the annual percentage rate
applicable to any Accounts to be Sold, Purchaser shall be entitled to recover
from Seller the net present value of the amount by which the Contribution from
the Accounts to be Sold the Purchaser reasonably estimated that it would realize
based on the applicable annual percentage rate represented to Purchaser by
Seller exceeds the net present value of Contribution from the Accounts to be
Sold for the same period for which Purchaser estimated such expected
Contribution as reasonably estimated by Purchaser after taking into account the
actual annual percentage rate.



 



VII.  TERMINATION

Except as provided in Section VIII.A. and Section XI.B., this Agreement shall
terminate and shall be of no further force or effect upon the earliest of:
(1) upon mutual agreement of the parties; (2) upon notice given by either party
to the other party in the event Requirements of Law prohibit the sale
transaction contemplated by this Agreement; or (3) if by the date that is one
hundred (100) days after the Effective Date of this Agreement the Closing has
not occurred and, thereafter, either party provides written notice to the other
party of conditions precedent to the notifying party’s performance hereunder
that have not been satisfied and that the notifying party is terminating this
Agreement. Purchaser also may terminate this Agreement and require Seller to
repurchase from it all Assets to be Sold if forty-five (45) days after the
Closing Date Seller shall have failed to provide to Purchaser all information
required by Purchaser under this Agreement to determine the Preliminary Purchase
Price, or if after the Closing Date and prior to payment of the Preliminary
Purchase Price by Purchaser, Seller shall have breached any covenant to be
performed by it under this Agreement. On the fifth (5th) Business Day after
Purchaser sends notice to Seller of termination of this Agreement pursuant to
the preceding sentence, this Agreement shall terminate and all right, title and
interest in and to the Assets to be Sold (other than Purchaser’s right to
receive payments from Cardholders or National Associations on account of
Cardholders’ obligations or interchange fees related to or arising out of
Accounts to be Sold in each case, after the Cut-Off Time and prior to the
repurchase of the Accounts to be Sold) shall revert to Seller and Seller shall
assume all obligations with respect to the Assets to be Sold. The provisions of
Section II.C. shall apply with respect to the Accounts to be Sold that are
repurchased by Seller (other than payment provisions if no payment was made by
Purchaser for the Accounts to be Sold). Purchaser will execute and deliver to
Seller any documents reasonably necessary to reassign and transfer any other
Assets to be Sold to Seller. Notwithstanding termination of this Agreement under
this Article VII, each party shall retain all rights and remedies against the
other party provided by law for any material breach of this Agreement.



 





VIII.   DAMAGES AND INJUNCTIVE RELIEF



A. Delay; Liquidated Damages. Should either party fail to perform its
obligations pursuant to Section II.B.3. or otherwise delay in the performance of
its obligations, whether the failure to perform or delay is caused by the party
itself who fails to perform or a third party, which delay has not been excused
by the other party as an Excusable Delay (as defined in Section XI.G), the party
who fails to perform timely shall pay to the other liquidated damages in the
amount of .0125% of the Principal Balance (as of the Closing Date) to be
purchased, per day for each day that such non-performing party under
Section II.B.3. has failed to perform; provided, that upon termination of this
Agreement, such damages determined under this Section VIII.A. shall cease to
accrue and the performing party shall be entitled to recover such damages from
the non-performing party as the performing party may have suffered in addition
to the damages specified in this Section VIII.A. The payment of any of the
foregoing amounts shall not be deemed to constitute a forfeiture or a penalty.
B. Default; Damages. In the event that either party breaches any of its
obligations under this Agreement, in addition to any other remedies provided
pursuant to this Agreement or applicable Requirements of Law, the non-breaching
party shall be entitled to recover from the breaching party the actual damages
which the non-breaching party may incur on account of such breach. Except as
otherwise provided in this Agreement, neither party shall be liable to the other
party for damages for lost profits, exemplary, punitive, special, incidental,
indirect and consequential damages suffered by the other party, including
indemnified parties pursuant to Article IX (except any such damages payable by
an indemnified party to Persons not related to the parties hereto or liquidated
damages payable under this Agreement that may include any of the foregoing)
("Excluded Damages"). C. Injunctive Relief. It is understood and agreed that
money damages would not be a sufficient remedy for any breach of Article V. of
this Agreement by any party or by any other Person or entity receiving
Confidential Information pursuant to Article V. and that the party whose
Confidential Information is disclosed or used in violation of this Agreement
shall be entitled to claim injunctive or equitable relief as a remedy for any
such breach. Such remedy shall not be deemed to be the exclusive remedy for
breach of this Agreement, but shall be in addition to all other remedies
available to such party at law or equity.



 





IX.  INDEMNIFICATION



A. Indemnification of Purchaser by Seller. Seller agrees to indemnify and hold
Purchaser, its affiliates and its officers, directors, employees and permitted
assigns harmless of and from any and every claim, demand, proceeding and suit,
and from every liability, loss, damage, cost, charge and expense (including,
without limitation, any actions or expenditures required by Requirements of Law,
operating regulations of National Associations or card agreements to correct
deficiencies related to the Accounts to be Sold) or any other liability of every
nature, kind and description whatsoever, whether or not material, liquidated,
contingent or prospective in nature, exclusive of Excluded Damages, by reason of
or resulting from or arising out of any of: 1. The ownership or administration
of the Assets to be Sold by the Seller prior to the Closing Date (whether known
or unknown, contingent or matured); 2. Seller’s performance of its obligations
under this Agreement affecting or alleged to affect Persons not related to the
parties hereto; 3. Any misrepresentation or breach of any representation,
warranty or covenant of Seller contained herein or in any document or instrument
delivered by Seller hereunder; 4. The termination of any agreements or
relationships related to the Assets to be Sold; 5. Any fraudulent or dishonest
act by Seller, its affiliates, agents or representatives related to this
Agreement; or 6. Seller’s failure to comply with applicable Requirements of Law
relevant to this Agreement. Seller shall be liable for reasonable attorneys’
fees and expenses incurred by Purchaser, but only if the same are incurred in
connection with claims, demands, proceedings or suits asserted by Persons not
related to the parties hereto. B. Indemnification of Seller by Purchaser.
Purchaser agrees to indemnify and hold Seller, its affiliates and its officers,
directors, employees and permitted assigns harmless of and from any and every
claim, demand, proceeding and suit, and from every liability, loss, damage,
cost, charge and expense (including, without limitation, any actions or
expenditures required by Requirements of Law, operating regulations of National
Associations or card agreements to correct deficiencies related to the Accounts
to be Sold (but in no event with respect to credit losses related to the
Accounts to be Sold unless otherwise provided in this Agreement)) or any other
liability of every nature, kind and description whatsoever whether or not
material, liquidated, contingent or prospective in nature, exclusive of Excluded
Damages, by reason of or resulting from or arising out of: 1. The ownership or
administration of the Assets to be Sold by the Purchaser subsequent to the
Closing Date (whether known or unknown, contingent or matured); 2. Purchaser’s
performance of its obligations under this Agreement affecting or alleged to
affect Persons not related to the parties hereto; 3. Any misrepresentation or
breach of any representation, warranty or covenant of Purchaser contained herein
or in any document or instrument delivered by Purchaser hereunder; 4. Any
fraudulent or dishonest act by Purchaser, its affiliates, agents or
representations related to this Agreement; and 5. Purchaser’s failure to comply
with applicable Requirements of Law relevant to this Agreement.

Purchaser shall be liable for reasonable attorneys’ fees and expenses incurred
by Seller, but only if the same are incurred in connection with claims, demands,
proceedings or suits asserted by Persons not related to the parties hereto.

C. Indemnification Procedures. The Indemnified Party will notify the
Indemnifying Party in a reasonably prompt manner of any claim that is asserted
and each action or suit that is filed or served (any of the foregoing being a
"Claim") for which the Indemnified Party is seeking indemnification pursuant to
this Section IX.C. The Indemnifying Party may thereafter assume control of such
Claim, provided, that the Indemnified Party will have the right to participate
in the defense or settlement of such Claim. Neither the Indemnifying Party nor
the Indemnified Party may settle such Claim or consent to any judgment with
respect thereto without the consent of the other party hereto (which consent may
not be unreasonably withheld or delayed). The Indemnified Party will provide the
Indemnifying Party with a reasonable amount of assistance in connection with
defending or settling any such Claim.

 

X.  CONDITIONS PRECEDENT

A. Conditions Precedent to Purchaser’s Obligations. The obligation of Purchaser
to close under this Agreement is subject to the fulfillment of each of the
following conditions unless waived in writing by Purchaser: 1. The
representations and warranties made by Seller herein shall be true and correct
in all material respects as of the Closing Date, as though such representations
and warranties were restated and made at and as of the Closing Date; 2. All the
necessary consents, regulatory and other approvals, licenses and other
authorizations which are material to the transactions contemplated hereby shall
have been obtained permitting the post-Closing ownership and operation by
Purchaser of the Accounts on terms substantially comparable to those existing at
the present and all applicable waiting periods (and extensions thereof), if any,
under the Hart-Scott-Rodino Act shall have expired or otherwise been terminated
and Seller and Purchaser shall have received all other permits or consents of
governmental authorities necessary. No such permit or consent shall contain any
condition, limitation or requirement that, individually or in the aggregate,
would, in Purchaser’s reasonable good faith judgment, materially reduce the
benefits of the transaction contemplated by this Agreement to Purchaser; 3. As
of the Closing Date, there shall not have been any material adverse change in
the Assets to be Sold since completion of due diligence by Purchaser; 4. Seller
shall have delivered to Purchaser such documents, certificates and agreements
reasonably requested by Purchaser; 5. Seller and Purchaser shall have entered
into the "Elan Financial Services Joint Marketing Agreement" (the "Joint
Marketing Agreement"); 6. No claim, action, suit, proceeding or governmental
investigation shall have been threatened or instituted challenging the validity
of this Agreement or the series of transactions contemplated hereby which could
reasonably be expected to have a material adverse effect on the transactions
contemplated hereby and no order of any court shall have been entered which
reasonably could be expected to have a material adverse effect on the
transactions contemplated hereby; 7. All pre-Closing covenants, obligations and
other matters to be performed on the part of Seller shall have been fulfilled in
all material respects; 8. If required by Purchaser, Seller and Purchaser shall
have entered into the Interim Servicing Agreement; 9. The acquisition of the
Assets to be Sold shall not violate any applicable statute, rule or regulation
in effect on the Closing Date; 10. Seller shall have paid to Purchaser any
amount due by Seller pursuant to Section VIII.A. B. Conditions Precedent to
Seller’s Obligations. The obligation of Seller to close under this Agreement is
subject to the fulfillment of each of the following conditions unless waived in
writing by Seller: 1. The representations and warranties made by Purchaser
herein shall be true and correct in all material respects as of the Closing
Date, as though such representations and warranties were restated and made at
and as of the Closing Date; 2. Seller and Purchaser shall have entered into the
Joint Marketing Agreement; 3. No claim, action, suit proceeding or governmental
investigation shall have been threatened or instituted challenging the validity
of this Agreement or the series of transactions contemplated hereby which could
reasonably be expected to have a material adverse effect on the transactions
contemplated hereby and no order of any court shall have been entered which
reasonably could be expected to have a material adverse effect on the
transactions contemplated hereby; 4. All applicable waiting periods (and
extensions thereof), if any, with respect to any application filed with the OCC
or under the Hart-Scott-Rodino Act shall have expired or otherwise been
terminated and Seller and Purchaser shall have received all other necessary
permits or consents; 5. All pre-Closing covenants, obligations and other matters
to be performed on the part of Purchaser shall have been fulfilled; and 6. The
sale of the Assets to be Sold shall not violate any applicable statute, rule or
regulation in effect on the Closing Date. C. Closing. The Closing shall be
deemed to have occurred on the Closing Date specified in the second Recital of
this Agreement, unless one of the parties notifies the other in writing prior
thereto that in its reasonable determination not all of the conditions precedent
to its obligation to close under this Agreement have been satisfied; provided,
that if such determination is not accurate, the Closing Date shall be deemed to
have occurred as specified in the second Recital of this Agreement if so elected
by the other party.

 

XI.  ADDITIONAL CONTRACT PROVISIONS

A. Successors and Assigns. This Agreement benefits and binds the parties hereto
and their respective successors and assigns. Neither party may assign or
transfer its rights or obligations under this Agreement without the other
party’s prior written permission, which permission shall not be unreasonably
withheld, except that Purchaser may make such an assignment or delegation to an
affiliate of Purchaser that has the ability to fulfill the obligations of
Purchaser hereunder without Seller’s written consent, provided that such
assignment shall not relieve the assignor of its obligations under this
Agreement. B. Survival of Obligations, Rights and Remedies. In addition to the
survival of specific clauses as set forth in the terms of this Agreement, the
obligations and remedies of the parties as specified in the provisions described
below shall survive termination of this Agreement as follows: 1. in the case of
termination of this Agreement by reason of the Conversion Date having occurred,
the obligations and remedies of the parties set forth in Sections II.B., II.C.,
II.F., II.G., II.I., II.J., II.K., II.L., III.B., III.C.2., and III.C.3., and
Articles V, VI, VII, VIII, IX and XI of this Agreement; 2. in the case of
termination of this Agreement after Closing and prior to Conversion having
occurred, the obligations and remedies of the parties set forth in Sections
II.I.5., II.J, II.K., XI.C., XI.H., and XI.J., and Articles V., VI., VII., VIII.
and IX of this Agreement; and 3. in the case of termination of this Agreement
prior to Closing, the obligations and remedies of the parties set forth in
Section XI.C., XI.H., and XI.J., and Articles V., VI., VII., VIII. and IX. of
this Agreement. All rights and obligations of either party which may have arisen
or accrued prior to termination shall survive termination of the Agreement. C.
Notices. All communications or notices required or permitted under this
Agreement shall be deemed to have been given on the date when (i) delivered in
person or by a nationally recognized overnight delivery service, (ii) sent via
telecopy transmission to the telecopy number specified below with a hard copy
sent via first class mail the following day, or (iii) deposited in the United
States mail, postage prepaid, and addressed as follows: 1. if to Purchaser: Elan
Financial Services
777 East Wisconsin Avenue - 6th floor
Milwaukee, Wisconsin 53202
Attention: Credit Card Portfolio Acquisition Manager
Telecopy No. 414-765-6134 with a copy to: Elan Financial Services
800 Nicollet Mall, BC-MN-H21N
Minneapolis, Minnesota 55402
Attention: Corporate Counsel, Retail Payment Solutions
Telecopy No. 612-303-7888 2. if to Seller: Bar Harbor Bank & Trust
82 Main Street
Bar Harbor, ME 04609
Attention: _____________________________
Telecopy No. 207-667-3645

Each party may change its address or telecopy number for communications and
notices hereunder by written notice to the other party hereto.

D. Severability. The invalidity or unenforceability of any term or provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. E. Waivers and Amendments. No delay, omission, or
neglect with respect to the exercise of any right under this Agreement shall
constitute a waiver of such right. No waiver or amendment of this Agreement
shall be valid unless agreed upon in writing by both parties. F. Entire
Agreement, Section Headings and Counterparts. This Agreement constitutes the
entire agreement between the parties with respect to matters covered by this
Agreement, and supersedes any contract, agreement, or oral understanding with
respect to such matters which may have been in existence between the parties
prior to the date of this Agreement. All section headings herein are included
for convenience only and are not to be construed as a part of this Agreement or
in any way limiting or amplifying its terms. This Agreement may be signed in any
number of counterparts, each of which shall be deemed an original. G. Excusable
Delays and Force Majeure. Any delay hereunder shall be excused to the extent
approved in writing by the parties. Any delay in the performance by either party
hereto of its obligations hereunder shall be excused when such delay in
performance is due to any cause or event of any nature whatsoever beyond the
reasonable control of such party, including without limitation any act of God;
any fire, flood or weather condition; any earthquake; any epidemic or pandemic;
act of a public enemy, war, insurrection, riot, explosion, terrorist attack or
strike; provided, however, that written notice thereof must be given by such
party to the other party within thirty (30) days after the occurrence of such
cause or event. H. Governing Law. This Agreement shall be governed by and
construed in accordance with the substantive laws of the State of Delaware,
without regard to conflict of law issues. Any action brought to enforce any
rights under this Agreement by Seller shall be brought in federal or state court
in Minneapolis, Minnesota. Any action brought to enforce any rights under this
Agreement by Purchaser shall be brought in federal or state court in Hancock,
Maine. I. Relationship of Parties. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties. The
duties and responsibilities of the Seller shall be rendered by the Seller as an
independent contractor and not as an agent of Purchaser. The Seller shall have
full control of all of its acts, doings, proceeding, relating to or requisite in
connection with the discharge of its duties and responsibilities under this
Agreement. J. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES, TO THE EXTENT PERMITTED BY LAW, ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY. K. Attached Exhibits and
Schedules. Each Exhibit and each Schedule referred to in this Agreement is
expressly incorporated in its entirety and made a part of this Agreement.

            IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the date first above written.

U.S. BANK NATIONAL ASSOCIATION ND,
D/B/A ELAN FINANCIAL SERVICES

By: ________________________________________

Title: _______________________________________

BAR HARBOR BANK & TRUST


By: ___________________________________

Title: _________________________________



 